Citation Nr: 0944071	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-38 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to 
September 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO). 


FINDINGS OF FACT

1.  No medical evidence indicates that the Veteran is 
currently suffering from PTSD or any other psychiatric 
disorder.  

2.  There is no credible evidence supporting the Veteran's 
claimed stressors.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic.  Continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection for PTSD a 
veteran must provide: medical evidence diagnosing PTSD; a 
link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In this case, the Veteran's 
claim must be denied, as the Veteran does not meet any of the 
requirements for service connection.  

First, the Veteran has not provided medical evidence that he 
has been diagnosed with PTSD.  The results of two PTSD 
screens are relevant.  The first came in September 2004.  A 
physician treating the Veteran for his active problems noted 
that a PTSD screening was negative.  More recently, the 
Veteran underwent a PTSD screen in August 2007.  The Veteran 
reported that, in the preceding month, he had not suffered 
from any nightmares about his stressors, had not tried hard 
not to think about his stressors, was not constantly on guard 
or easily startled, and was not numb or detached from others 
or his surroundings.  

Further, concurrent with his claim filed in February 2005, 
the Veteran stated that his PTSD was manifested by anxiety, 
depression, and difficulty sleeping.  He further stated that 
he received treatment over the preceding five years solely 
from the VA Medical Center in Montgomery, Alabama.  These 
records have been obtained and associated with the claims 
file.  These records reflect that at no time did the Veteran 
complain of PTSD or his claimed symptoms.  Neither PTSD nor 
depression, anxiety, or nightmares were ever listed among the 
list of active problems from which he suffered.   

The Veteran's stressors have also not been verified.  The 
Veteran submitted statements regarding his stressors in March 
2005.  The Veteran stated that he was subject to rocket 
attacks while stationed at Cholon, South Vietnam.  The 
Veteran described three rocket attacks the base sustained 
while he was stationed there in 1968-69.  He stated that 
after two of the attacks, he assisted wounded soldiers until 
medical help arrived.  He also described taking sniper fire 
while on a trip from Colon to Long Binh.  The driver of the 
truck was wounded, and the Veteran again described assisting 
the driver until medical help arrived.  On each occasion that 
he assisted wounded soldiers, the Veteran described being 
covered in blood.  He further stated that, as a result of 
these incidents, he has nightmares about his experience in 
Vietnam.  

If shown to be credible, these statements could support the 
Veteran's claim for PTSD.  The Veteran was informed in his 
rating decisions, Statement of the Case, and Supplemental 
Statement of the Case that his stressors were not described 
with enough particularity to be verified.  To date, the 
Veteran has not provided any further details to corroborate 
his stressors.  The Board notes that the VA's duty to assist 
is not a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Here, the Veteran has not provided the specifics 
(i.e., dates, locations, and witnesses) necessary to verify 
his claimed stressors.

The Veteran is not entitled to a combat presumption, in which 
case his statements could be accepted.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(2).  

The Veteran's DD 214 reflects that while stationed in South 
Vietnam, the Veteran served as a teletypewriter repairman, 
which is not a combat position.  Though the Veteran was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal with four Bronze Service Stars, and the Army 
Commendation Medal, these medals are not indicative of 
combat.  Further, the Veteran himself does not allege that he 
served in a combat role.  

Also, the Veteran's claim does not need to be evaluated as 
one for an acquired psychiatric disorder in general.  In 
February 2009, the Court of Appeals for Veterans Claims 
(Court) ruled that when a claimant seeks service connection 
for PTSD and nothing more, such a claim must be "considered 
a claim for any mental disability that may reasonably be 
encompassed by several factors including: the claimant's 
description of the claim; the symptoms the claimant 
describes, and the information" submitted by the claimant or 
obtained by VA.  Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009).  

The Clemons decision does not, however, require the Board to 
evaluate all claims limited to PTSD as claims for psychiatric 
disorders in general.  Instead, such an analysis need only be 
performed when a psychiatric disorder or symptoms thereof are 
present.  As the Court stated: "quite a different result is 
reached when the claimant requests compensation for a 
particular diagnosis but, after proper development, the 
medical evidence reveals no current condition related to the 
symptoms suffered." Id. at 7 (emphasis in original).  The 
Court elucidated this statement with an example.  According 
to the Court, if an appellant filed a claim for PTSD "but no 
current mental condition whatsoever was diagnosed, the claim 
could have been properly denied for lack of a diagnosis for 
any current mental condition."  Id. (citing 38 U.S.C. § 
1110; Caluza v. Brown, 7 Vet. App. 498, 506 (1995)).

The situation in the case before the Board is similar to the 
example provided by the Court.  Here, the Veteran is seeking 
service connection for PTSD, but he has not been diagnosed as 
suffering from any mental condition.  Accordingly, an 
analysis under Clemons of whether the Veteran may be service 
connected for a psychiatric disorder in general is 
unwarranted. 

It is axiomatic that "in the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran has not 
been diagnosed with PTSD and his claimed stressors cannot be 
verified.  He therefore cannot be service connected for that 
disorder, and the Board thus finds the criteria for service 
connection for PTSD have not been met.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2004 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  
Subsequent to the filing of the claim at issue, the Court of 
Appeals for Veterans Claims ruled that VA must inform 
claimants of all five elements of a service connection claim, 
including how VA assigns disability ratings and how an 
effective date is established.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Though the Veteran in this case did 
not receive such notice regarding ratings and effective 
dates, his claim is being denied, so there can be no 
possibility of any prejudice to him.

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the RO obtained both the Veteran's service treatment records 
and his records of VA treatment.  

In his December 2006 substantive appeal, the Veteran stated 
that records of his had been destroyed while he served in 
Iran.  The Veteran contended that these records would serve 
to buttress his stressors.  A review of the Veteran's service 
treatment records shows them to be fairly inclusive, but 
whether the Veteran's records are incomplete is ultimately 
immaterial.  Even if information contained in missing service 
treatment records served to substantiate the Veteran's 
claimed stressors, the fact that he is not currently 
diagnosed with PTSD would still bar his claim.  Any missing 
records are thus nonprejudicial.  

In his December 2006 substantive appeal, the Veteran also 
took issue with the use of the VA PTSD screen being used in 
his denial.  Specifically, the Veteran stated that, despite 
his asking, he has not been provided with a VA compensation 
and pension examination germane to his PTSD claim.  The Board 
notes that the Veteran was not provided with a VA PTSD exam, 
but the results of the two PTSD screenings are instructive.  
Specifically, in the August 2007 screen, the Veteran was 
asked about suffering from nightmares.  Though in his claim 
the Veteran contends that nightmares are one of the reasons 
he sought service connection, the Veteran answered the August 
2007 question in the negative.  

Though the Veteran has requested that he be provided with a 
VA medical examination, such an examination is not required 
for this issue.  The Board may order an examination when the 
record shows that the Veteran has a current disability, 
indicates that this disability may be associated with the 
Veteran's active service, and does not contain sufficient 
evidence for the Board to make a decision on the issue.  
38 U.S.C.A. § 5103A(d)(2).  If the record indicates that 
there may be a nexus between the current disability and any 
service related incident, then the Board may order an RO to 
have a claimant examined.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  In this case, there is no indication 
that the Veteran is suffering from PTSD.  Without such a 
current diagnosis, the Board may consider the medical records 
already in the file without requiring a VA examination.

The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that all necessary development has 
been accomplished, and appellate review does not therefore 
result in prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


